Appeal by the defendant from two judgments of the County Court, Orange County (DeRosa, J.), both rendered April 22, 2004, convicting him of violations of Agriculture and Markets Law § 351 (two counts) (prohibition of animal fighting), Agriculture and Markets Law § 353-a (1) (three counts) (aggravated cruelty to animals), and Agriculture and Markets Law § 353 (five counts), (animal cruelty), under indictment No. 03-00403, and tampering with physical evidence, under indictment No. 03-00740, after a nonjury trial, and imposing sentences. The appeals bring up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized pursuant to a search warrant.
Ordered that the judgments are affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the application for a search warrant was sufficient to support a reasonable belief that evidence of illegal activity would be present at the premises *434to be searched (see People v Diaz, 11 AD3d 476 [2004]; People v Green, 10 AD3d 731 [2004]; People v Harvey, 298 AD2d 527 [2002]).
The defendant’s remaining contentions are without merit. H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.